UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7390



KENNETH EARL BRYANT,

                                           Petitioner - Appellant,

          versus


MIKE BUMGARNER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-00-79-5-BR)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Richard Brooks Glazier, BEAVER, HOLT, RICHARDSON, STERNLICHT, BURGE
& GLAZIER, P.A., Fayetteville, North Carolina, for Appellant.
Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Earl Bryant seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Bryant v. Bumgarner, No. CA-00-79-5-

BR (E.D.N.C. Sept. 11, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2